Citation Nr: 1439179	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than December 30, 2008, for a grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Michael Shields, BVA Observer


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which awarded a TDIU rating effective from December 30, 2008.  The Veteran perfected a timely appeal that challenged the effective date assigned for the TDIU rating.  See Notice of Disagreement, dated November 2009; Statement of the Case, dated July 2010; and Substantive Appeal (VA Form 9), dated July 2010.

The Veteran testified at a Board Video Conference Hearing before the undersigned Veterans Law Judge in March 2011.  During that hearing, the Veteran stated his intent to withdraw all of his appeals, except for the appeal concerning the issue of entitlement to an earlier effective date for a grant of a TDIU rating.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

This matter was previously before the Board in February 2013, at which time it was remanded for further development.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management Systems (VBMS) paperless claims file.  A review of the documents in Virtual VA reveals that an April 2014 Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter. The remaining documents in the Virtual VA and VBMS paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran also seeks entitlement to an effective date earlier than December 30, 2008 for a grant of TDIU due to service-connected disabilities.  

The Board referred the claim of whether there was clear and unmistakable error (CUE) in the November 2008 rating decision that granted service connection for dermatitis, evaluated at 30 percent disabling effective March 14, 2008.  The Veteran is currently appealing a claim of entitlement to an earlier effective date for TDIU and that issue is inextricably intertwined with the referred CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

While the Board acknowledges that the RO addressed that claim in a March 2013 statement of the case (SOC), which was issued in response to the remand directives.  Nevertheless, the Board observes that, under current VA law, a SOC is considered an adjudication only for the purpose of curing a notice deficiency in a previously decided claim; it does not constitute a valid adjudication in the first instance.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that a Statement of the Case or a Supplemental Statement of the Case is considered an adjudication or readjudication only for the purposes of curing a timing defect with regards to notice).  Further, the March 2013 SOC only addressed whether entitlement to an earlier effective date than December 30, 2008 for TDIU is warranted, but not on the newly raised matter of CUE.   

The Court has held that compliance with a remand is not discretionary, and that if there is a failure to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, since the terms of the February 2013 Board remand were not complied with, a remand for such action is required.

Upon remand, the AOJ is requested to determine whether the November 2008 rating decision, which assigned an effective date of March 14, 2008 for grant of service connection for dermatitis, evaluated at 30 percent, warrants revisions on grounds of CUE.  Accordingly, the case is REMANDED for the following action:


1.  The AOJ shall adjudicate the issue of whether the November 2008 rating decision which assigned the effective date of March 14, 2008, for the grant of service for dermatitis, evaluated at 30 percent disability, warrants revision on the grounds of CUE.  The AOJ shall furnish the Veteran and his representative with a formal rating decision that the addresses the issue of CUE in the November 2008 rating decision along with written notice of the Veteran's right to appeal that rating action.  

If, and only if, the Veteran initiates an appeal and, following the issuance of a Statement of the Case, completes an appeal in accordance with 38 U.S.C.A. § 7105 (West 2002), concerning the issue of whether the November 2008 rating decision which assigned the effective date of March 14, 2008, for the grant of service for dermatitis, evaluated at 30 percent disability, warrants revision on the grounds of CUE, should this discrete issue be returned to the Board.

2.  To help avoid future remand, VA must ensure that all aforementioned request actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective measures should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After the above actions have been completed, the AOJ is to re-adjudicate the issue of entitlement to an effective date earlier than December 30, 2008, for a grant of of a TDIU due to the service-disabilities.  If the determination remains adverse to the Veteran, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and they should be afforded the appropriate period of time within which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



